UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 09-4255

                              LOUIS ANTHONY MANNA,
                                               Appellant

                                             v.

                              WARDEN PAUL SCHULTZ

                                 (D. NJ No. 09-cv-01185)

                                         ORDER



On January 8, 2010, the Court issued a Not Precedential opinion in the above entitled
case. When the Court issues an opinion, it is the usual practice to identify the opinion as
either Not Precedential or Precedential in the upper right corner of the opinion. It appears
that the opinion in this matter omitted the customary designation. In addition,
Precedential opinions follow a specific format and style which are not applicable to Not
Precedential opinions and are not present in this opinion.

The opinion for this case was entered on the Court’s docket as a Not Precedential opinion
and appeared on the Not Precedential opinion page of the Court’s website.

It has come to the Clerk’s attention that at least one legal publisher has erroneously
recorded the opinion as a Precedential opinion. This order has been issued to serve notice
that the opinion issued in this case is deemed Not Precedential and therefore is not
binding authority. 3rd Cir. I.O.P. 5.7.

For the Court,


Marcia M. Waldron, Clerk
Date: December 9, 2011

PSD/cc:       Office of the U.S. Attorney New Jersey
              Louis Anthony Manna